Lynch, J.
(concurring). Although I agree with the court that the “controlled buy” was a sufficient basis to establish the reliability of the informant, I write separately because I conclude that the police officer’s independent investigation and the anonymous telephone call were also sufficient to corrobórate the informant’s veracity. We have recognized that unnamed informants’ statements corroborating each other in significant respects, particularly when referring to criminal conduct, could establish the veracity of the informants. Commonwealth v. Nowells, 390 Mass. 621, 627 (1983). See Williams v. Maggio, 679 F.2d 381, 391 (5th Cir. 1982). Here, the anonymous telephone call corroborates the informant’s assertion that drugs were being sold by two men, Ricardo Gomes and a man named “Stanley” (referred to as Stanley Desper by the informant), from a second-floor apartment locoted at 91 East Brookline Street in Boston. The information obtained from the telephone call and the informant’s tip was further corroborated by independent police investigation, which confirmed the names of the two individuals, the correct address of the apartment, the exact description of Desper, his Allston address, and the automobile he was driving. Commonwealth v. Upton, 394 Mass. 363, 376 (1985). The officer also stated that he had personal knowledge of Gomes because he had arrested him on a prior occasion for possession of cocaine with the intent to distribute. Furthermore, the officer checked the criminal records of Gomes and Desper which revealed that they had convictions for violatians of the Controlled Substances Act. The magistrate could have believed, therefore, that the informant’s veracity was established by information from independent sources which revealed that illegal activity was being conducted on the premises by two specific individuals known to have been convicted in the past for the same kind of crime. See Spinelli v. United States, 393 U.S. 410 (1969); Aguilar v. Texas, 378 U.S. 108 (1964). See also Commonwealth v. Upton, supra at 376.